Case 3:20-cv-05228-MAS-ZNQ Document 31 Filed 06/19/20 Page 1 of 3 PagelD: 257

GURBIR S. GREWAL

ATTORNEY GENERAL OF NEW JERSEY
R.J. Hughes Justice Complex

25 Market Street; P.O. Box 112

Trenton, New Jersey 08625-0112

Attorney for State Defendants

By: Deborah A. Hay
Deputy Attorney General
NJ Bar ID # 020522011
(609) 376-2986
Deborah.hay@law.njoag.gov

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
NEW JERSEY SECOND
AMENDMENT SOCIETY, et al. Civil Action
Plaintiffs, 3:20-cv-05228-MAS-ZNQ
Vv. CONSENT ORDER

PHILIP MURPHY, Governor of the
State of New Jersey, et al.

Defendants.

 

 

THIS MATTER having been brought before the Court for entry of a
Consent Order, by Gurbir S. Grewal, Attorney General of New Jersey, with
Deborah A. Hay, Deputy Attorney General, appearing for State Defendants;
and with the consent of Albert J. Rescinio, Esq., attorney for the Plaintiffs;
and upon good cause shown;

2020:

 

IT IS ORDERED on this / ‘7
Case 3:20-cv-05228-MAS-ZNQ Document 31 Filed 06/19/20 Page 2 of 3 PagelD: 258

1) Plaintiffs’ Motion for Preliminary Injunctive Relief is hereby
WITHDRAWN WITHOUT PREJUDICE, specifically NJ2AS
reserves the right to reopen its motion for preliminary injunctive relief,
if necessary;

2) On June 19, 2020, State Defendants agree to:

a. Include Plaintiffs in the email distribution from the Governor’s
Office at an email address of Plaintiffs’ choosing and provide
them with the same ability to manage email subscription
preferences as all other recipients on the email distribution list
and this access will continue as long as the distribution list is

active.

b. Provide Plaintiff Roubian with a State House Press Pass, which
grants him the same access to the Governor’s daily press
briefings that is currently available to a member of the press who
possesses a State House Press Pass and this access will continue
until Plaintiff Roubian is advised by the Governor’s Office that
he and all current State House Press Pass holders must reapply
for a State House Press Pass.

3) State Defendants’ time to move, answer or otherwise reply to the
Plaintiffs’ Complaint is hereby extended sixty (60) days to August 28,

2020.
SO ORDERED.

fL4 Bhr op
Hon. Michael A. Shipp, U.S.D.J.

The undersigned counsel hereby consent to the terms of the foregoing
order:

Ts OF, ALBERT J. RESCINIO, L.L.C.

py. _/| MM DATED: / / 5:
Albert J. Rescjhio, Esq. @ [17/22
Attorney for Plaintiffs

 
Case 3:20-cv-05228-MAS-ZNQ Document 31 Filed 06/19/20 Page 3 of 3 PagelD: 259

GURBIR S. GREWAL
ATTORN EY GENERAL OF NEW JERSEY

By: Vall Glad DATED: & //9 Va a

Deborah A. Hay “ /
Deputy Attorney jamal
Attorney for State Defendants
